DETAILED ACTION

This action is in response to the amendment 10/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 12, 15, 18 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 8, 12, 19 and 21 of copending Application No. 17/152,065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
US Application #17/152,065
1. A multi-phase hybrid converter comprising: a first switched-capacitor circuit including a first switching element, a second switching element, and a first capacitor; 5a first switching converter circuit including a third switching element, a fourth switching element, and a first inductor, wherein the second switching element is coupled with the third switching element; a second switched-capacitor circuit including a fifth switching element, a sixth switching element, and a second capacitor; 10a second switching converter circuit including a seventh switching element, an eighth switching element, and a second inductor, 
wherein the sixth switching element is coupled with the seventh switching element; and a control circuit to: control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter 15circuit using a second timing phase, wherein the first timing phase includes complementary first control signals, and wherein the second timing phase includes complementary second control signals; and the control circuit to control operation of the first switching converter circuit and the second switching converter circuit using third control signals, the control circuit to generate one of the third control signals using one of the complementary first control signals and one of the complementary second control signals; and 
wherein the first capacitor is cross-coupled between the first switched- capacitor circuit and the second switching converter circuit.
  
2. The multi-phase hybrid converter of claim 1, wherein the second capacitor is 20connected between the second switched-capacitor circuit and the first switching converter circuit.

1. A dual-phase hybrid converter comprising: a first switched-capacitor circuit including a first switching element, a second switching element, and a first capacitor; a first switching converter circuit including a third switching element, a fourth switching element, and a first inductor, wherein the second switching element is coupled with the third switching element; a second switched-capacitor circuit including a fifth switching element, a sixth switching element, and a second capacitor; a second switching converter circuit including a seventh switching element, an eighth switching element, and a second inductor, wherein the sixth switching element is coupled with the seventh switching element; and a control circuit to control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter circuit using a second timing phase, wherein the first capacitor is connected between the first switched-capacitor circuit and the second switching converter circuit, and wherein the second capacitor is connected between the second switched-capacitor circuit and the first switching converter circuit.

2. The dual-phase hybrid converter of claim 1, wherein the first timing phase includes complementary first control signals, and wherein the second timing phase includes complementary second control signals.

3. The dual-phase hybrid converter of claim 2, the control circuit to control operation of the first switching converter circuit and the second switching converter circuit using third control signals, the control circuit to generate one of the third control signals using one of the complementary first control signals and one of the complementary second control signals.
5. The multi-phase hybrid converter of claim 4, the control circuit including: a first logic circuit to generate a first one of the third control signals using a first one of the complementary first control signals and a second one of the complementary second control signals; and a second logic circuit to generate a second one of the third control signals using a second one of the complementary first control signals and a first one of the complementary second control signals.
4. The dual-phase hybrid converter of claim 3, the control circuit including: a first logic circuit to generate a first one of the third control signals using a first one of the complementary first control signals and a second one of the complementary second control signals; and a second logic circuit to generate a second one of the third control signals using a second one of the complementary first control signals and a first one of the complementary second control signals.
12. The multi-phase hybrid converter of claim 1, the multi-phase hybrid converter to generate an output voltage that is less than an input voltage.
8. The dual-phase hybrid converter of claim 1, the dual-phase hybrid converter to generate an output voltage that is less than an input voltage.
15. A method of operating a multi-phase hybrid converter, the method comprising: generating complementary first control signals to turn ON and OFF 15switching elements of a first switching converter circuit, wherein a first timing phase includes the complementary first control signals; generating complementary second control signals to turn ON and OFF switching elements of a second switching converter circuit, wherein a second timing phase includes the complementary second control signals; 20generating, using one of the complementary first control signals and one of the complementary second control signals, third control signals to turn ON and OFF switching elements of a first switched-capacitor circuit and a second switched- capacitor circuit; applying, according to a switching cycle having a switching frequency and a 25duty cycle, the complementary first control signals, the complementary second control signals, and the third control signals, the switching cycle including the first timing phase and the second timing phase; generating a series of pulses by the first switching converter circuit, the second switching converter circuit, the first switched-capacitor circuit, and the 30second switched-capacitor circuit, to at least one LC circuit including at least one of an output capacitor and an input capacitor and at least one inductor;Attorney Docket No. 3867.840US1Client Ref. No. APD7586US01 32adjusting the duty cycle of switching signals to adjust the series of pulses to set an output voltage across an output capacitor; and providing the output voltage across the output capacitor as an output voltage of the multi-phase hybrid converter.

12. A method of operating a dual-phase hybrid converter, the method comprising: generating complementary first control signals to turn ON and OFF switching elements of a first switching converter circuit, wherein a first timing phase includes the complementary first control signals; generating complementary second control signals to turn ON and OFF switching elements of a second switching converter circuit, wherein a second timing phase includes the complementary second control signals; generating, using one of the complementary first control signals and one of the complementary second control signals, third control signals to turn ON and OFF switching elements of a first switched-capacitor circuit and a second switched capacitor circuit; applying, according to a switching cycle having a switching frequency and a duty cycle, the complementary first control signals, the complementary second control signals, and the third control signals, the switching cycle including the first timing phase and the second timing phase; generating a series of pulses by the first switching converter circuit, the second switching converter circuit, the first switched-capacitor circuit, and the second switched-capacitor circuit, to at least one LC circuit including at least one capacitor and at least one inductor; adjusting the duty cycle of switching signals to adjust the series of pulses to set an output voltage across an output capacitor; and providing the output voltage across the output capacitor as an output voltage of the dual- phase hybrid converter.

18. A multi-phase hybrid converter comprising: 20a first switched-capacitor circuit including a first switching element, a second switching element, and a first capacitor; a first switching converter circuit including a third switching element, a fourth switching element, and a first inductor, wherein the second switching element is coupled with the third switching element; 25a second switched-capacitor circuit including a fifth switching element, a sixth switching element, and a second capacitor; a second switching converter circuit including a seventh switching element, an eighth switching element, and a second inductor, wherein the sixth switching element is coupled with the seventh switching element; and Attorney Docket No. 3867.840US1Client Ref. No. APD7586US01 33a control circuit to control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter circuit using a second timing phase, the control circuit to: generate complementary first control signals to turn ON and OFF 5switching elements of the first switching converter circuit; generate complementary second control signals to turn ON and OFF switching elements of the second switching converter circuit; and generate, using one of the complementary first control signals and one of the complementary second control signals, third control signals to 10turn ON and OFF switching elements of a first switched-capacitor circuit and a second switched-capacitor circuit.
19. A dual-phase hybrid converter comprising: a first switched-capacitor circuit including a first switching element, a second switching element, and a first capacitor; a first switching converter circuit including a third switching element, a fourth switching element, and a first inductor, wherein the second switching element is coupled with the third switching element; a second switched-capacitor circuit including a fifth switching element, a sixth switching element, and a second capacitor; a second switching converter circuit including a seventh switching element, an eighth switching element, and a second inductor, wherein the sixth switching element is coupled with the seventh switching element; and a control circuit to control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter circuit using a second timing phase, the control circuit to: generate complementary first control signals to turn ON and OFF switching elements of the first switching converter circuit; generate complementary second control signals to turn ON and OFF switching elements of the second switching converter circuit; and generate, using one of the complementary first control signals and one of the complementary second control signals, third control signals to turn ON and OFF switching elements of a first switched-capacitor circuit and a second switched-capacitor circuit.
20. The multi-phase hybrid converter of claim 18, wherein the first inductor and the second inductor share a magnetic core.
21. The dual-phase hybrid converter of claim 1, wherein the first inductor and the second inductor form a coupled inductor.


Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claims 1, 15 and 18:
“As indicated above, the Examiner asserted that driving signals Gsr1’ and Gsr2’ are being considered similar to the third control signals of claim 4. However, the portion of Zhang quoted by the Examiner refutes the assertion: “For example, driving signal Gsr1' is the same as driving signal Gsr1, and driving signal Gsr2' is the same as driving signal Gsr2’]. As indicated in paragraph [0016] of Zhang, the signal Gsr1’ driving the transistor Qs2 in FIG. 1 of Zhang is the same as the signal Gsr1 driving the transistor Qsr1. The fact that the signal Gsr1’ driving the transistor Qs2 in FIG. 1 of Zhang is the same as the signal Gsr1 driving the transistor Qsr1 is graphically depicted in the timing diagram of FIG. 2 of Zhang ”.

	In response, the examiner submits that signals Gsr1 and Gsr1’ are not the same signals. As shown in Fig. 1, signal Gsr1 is provided to switching transistor Qsr1 and signal Gsr1’ is provided to a different switch Qs2. In the same way, the signals Gsr2 and Gsr2’ are not the same signals, signal Gsr2 is provided to switching transistor Qsr2 and signal Gsr2’ is provided to a different switch Qs1. The examiner agrees that corresponding signals Gsr1 and Gsr1’ and corresponding signals Gsr2 and Gsr2”, respectively, have same characteristics (e.g. phase angle, pulse width, frequency, etc.). However, these signals are different in the way that Gsr1 and Gsr1’ are directed to different paths (e.g. gate terminal of transistor Qsr1 path and Gsr1’ is directed to gate terminal of transistor Qs2 path). In the same way with respect to signals Gsr2 and Gsr2’,  Gsr2 is directed to gate terminal of transistor Qsr2 path and Grs2’ is directed to gate terminal of transistor Qs1. The recitation of Zhang’s paragraph 016 is directed  to the characteristics of the signals being the same. In fact, Zhang address these four signals providing different tag names and explaining in the drawing and written description that these signals have the same characteristics (e.g. pulse width). See Zhang’s  paragraph 016 below:
“The pulse width  of driving signal Gsr1' of transistor Qs2 is within the pulse with of driving signal Gsr1 of transistor Qsr1, and the pulse width of driving signal Gsr2' of transistor Qs1 is within the pulse with of driving signal Gsr2 of transistor Qsr2. For example, driving signal Gsr1' is the same as driving signal Gsr1, and driving signal Gsr2' is the same as driving signal Gsr2.”

Therefore, the argument is not persuasive and the rejection under 35 USC 102(a)(1) is maintained in view of Zhang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 10, 12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2022/0029540; (hereinafter Zhang).

Regarding claim 1, Zhang [e.g. Figs. 1 - 2] discloses a multi-phase hybrid converter comprising: a first switched-capacitor circuit including a first switching element [e.g. Qm1], a second switching element [e.g. Qs1], and a first capacitor [e.g. Cf1]; a first switching converter circuit including a third switching element [e.g. Q1], a fourth switching element [e.g. Qsr1], and a first inductor [e.g. Lo1], wherein the second switching element is coupled with the third switching element [e.g. node p1]; a second switched-capacitor circuit including a fifth switching element [e.g. Qm2], a sixth switching element [e.g. Qs2], and a second capacitor [e.g. Cf2]; a second switching converter circuit including a seventh switching element [e.g. Q2], an eighth switching element [e.g. Qsr2], and a second inductor [e.g. Lo2], wherein the sixth switching element is coupled with the seventh switching element [e.g. node p2]; and a control circuit [e.g. control circuit providing signals G1, G2, Gsr1, Gr1’, Gsr2, Gsr2’ (Fig. 2) and paragraphs 015 - 018] to control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter circuit using a second timing phase [e.g. see G1 and G2 being input to transistors Q1 and Q2, respectively corresponding to transistors in the first and second switching converter circuits, where the timing phases are 180 degrees out of phase; paragraph 017 recites “The second control method is phase shift control; that is, driving signals G1 and G2 may have the same period and duty cycle, and the phases of driving signals G1 and G2 can be shifted by a predetermined angle for control. For example, the phases of driving signals G1 and G2 are shifted by 180°. In this control mode, the currents at the input terminals of circuit modules can be generated alternately, which can reduce the ripple of input current Iin of the power converter, and make input current Iin more continuous, thereby reducing the volume of input capacitor Cin”], wherein the first timing phase includes complementary first control signals [e.g. Fig. 2; G1, Gsr1], and wherein the second timing phase includes complementary second control signals [e.g. Fig. 2;  G2, Gsr2]; and control operation of the first switching converter circuit and the second switching converter circuit using third control signals [e.g. Gsr1’ and Gsr2’], the control circuit to generate one of the third control signals using one of the complementary first control signals and one of the complementary second control signals [e.g. paragraph 016 recites “the pulse width of driving signal Gsr1′ of transistor Qs2 is within the pulse width of driving signal Gsr1 of transistor Qsr1, and the pulse width of driving signal Gsr2′ of transistor Qs1 is within the pulse width of driving signal Gsr2 of transistor Qsr2. For example, driving signal Gsr1′ is the same as driving signal Gsr1, and driving signal Gsr2′ is the same as driving signal Gsr2], wherein the first capacitor is cross-coupled between the first switched capacitor circuit and the second switching converter circuit [e.g. see nodes o1 and SW2].

Regarding claim 2, Zhang [e.g. Figs. 1 - 2] discloses wherein the second capacitor [e.g. Cf2] is connected between the second switched-capacitor circuit [e.g. at node o2] and the first switching converter circuit [e.g. at node SW1].

Regarding claim 10, Zhang [e.g. Figs. 1 - 2] discloses comprising: a fourth capacitor [e.g. Ci1] coupled between a reference voltage node [e.g. ground] and a first node [e.g. p1] between the second switching element and the third switching element; and a fifth capacitor [e.g. Ci2] coupled between the reference voltage node [e.g. ground] and a second node [e.g. p2] that is between the sixth switching element and the seventh switching element.

Regarding claim 12, Zhang [e.g. Figs. 1 - 2] discloses the multi-phase hybrid converter to generate an output voltage that is less than an input voltage [e.g. paragraph 012 recites “transistor Q1, transistor Qsr1, inductor Lo1, and output capacitor Co together may form a buck circuit” paragraph 013 recites “Similarly, transistors Q2 and Qsr2, inductor Lo2, and output capacitor Co may form a buck circuit.”].

Regarding claim 15, Zhang [e.g. Figs. 1 - 2] discloses a method of operating a multi-phase hybrid converter, the method comprising: generating complementary first control signals [e.g. Fig. 2; G1, Gsr1] to turn ON and OFF switching elements of a first switching converter circuit [e.g. Q1, Qsr1], wherein a first timing phase includes the complementary first control signals; generating complementary second control signals [e.g. Fig. 2;  G2, Gsr2] to turn ON and OFF switching elements [e.g. Q2, Qsr2] of a second switching converter circuit, wherein a second timing phase includes the complementary second control signals; generating, using one of the complementary first control signals [e.g. Gsr1] and one of the complementary second control signals [e.g. Gsr2; paragraph 016 recites “the pulse width of driving signal Gsr1′ of transistor Qs2 is within the pulse width of driving signal Gsr1 of transistor Qsr1, and the pulse width of driving signal Gsr2′ of transistor Qs1 is within the pulse width of driving signal Gsr2 of transistor Qsr2. For example, driving signal Gsr1′ is the same as driving signal Gsr1, and driving signal Gsr2′ is the same as driving signal Gsr2”], third control signals [e.g. Gsr1’ and Gsr2’] to turn ON and OFF switching elements [e.g. Qs1 and Qs2] of a first switched-capacitor circuit [e.g. Qm1, Qs1, Cf1] and a second switched- capacitor circuit [e.g. Qm2, Qs2, Cf2]; applying [e.g. Fig. 1, at gate of Qm1, Qs1, Q1, Qsr1, Qm2, Qs2, Q2, Qsr2], according to a switching cycle having a switching frequency and a duty cycle [e.g. as shown in Fig. 2], the complementary first control signals, the complementary second control signals, and the third control signals, the switching cycle including the first timing phase and the second timing phase [e.g. as shown in Fig. 2]; generating a series of pulses by the first switching converter circuit, the second switching converter circuit, the first switched-capacitor circuit, and the second switched-capacitor circuit [e.g. to switching nodes SW1 and SW2], to at least one LC circuit including at least one of an output capacitor and an input capacitor and at least one inductor [e.g. Lo1, Lo2, Co which smooth the pulses of the switching nodes to provide output voltage Vout ]; adjusting the duty cycle of switching signals to adjust the series of pulses to set an output voltage [e.g. Vout] across the output capacitor [e.g. Co; paragraph 018 recites “the power converter in this example can adjust duty cycle D to adjust output voltage Vout and maintain the stability of output voltage Vout”]; and providing the output voltage across the output capacitor as an output voltage of the multi-phase hybrid converter [e.g. at terminal O].

Regarding claim 18, Zhang [e.g. Figs. 1 - 2] discloses a multi-phase hybrid converter comprising: a first switched-capacitor circuit including a first switching element [e.g. Qm1], a second switching element [e.g. Qs1], and a first capacitor [e.g. Cf1]; a first switching converter circuit including a third switching element [e.g. Q1], a fourth switching element [e.g. Qsr1], and a first inductor [e.g. Lo1], wherein the second switching element is coupled with the third switching element [e.g. node p1]; a second switched-capacitor circuit including a fifth switching element [e.g. Qm2], a sixth switching element [e.g. Qs2], and a second capacitor [e.g. Cf2]; a second switching converter circuit including a seventh switching element [e.g. Q2], an eighth switching element [e.g. Qsr2], and a second inductor [e.g. Lo2], wherein the sixth switching element is coupled with the seventh switching element [e.g. node p2]; and a control circuit [e.g. control circuit providing signals G1, G2, Gsr1, Gr1’, Gsr2, Gsr2’ (Fig. 2) and paragraphs 015 - 018] to control operation of the first switching converter circuit using a first timing phase and control operation of the second switching converter circuit using a second timing phase [e.g. see G1 and G2 being input to transistors Q1 and Q2, respectively corresponding to transistors in the first and second switching converter circuits, where the timing phases are 180 degrees out of phase; paragraph 017 recites “The second control method is phase shift control; that is, driving signals G1 and G2 may have the same period and duty cycle, and the phases of driving signals G1 and G2 can be shifted by a predetermined angle for control. For example, the phases of driving signals G1 and G2 are shifted by 180°. In this control mode, the currents at the input terminals of circuit modules can be generated alternately, which can reduce the ripple of input current Iin of the power converter, and make input current Iin more continuous, thereby reducing the volume of input capacitor Cin”], the control circuit to: generate complementary first control signals [e.g. Fig. 2; G1 and Gsr1] to turn ON and OFF switching elements [e.g. Q1, Qsr1] of the first switching converter circuit; generate complementary second control signals [e.g. Fig. 2; G2 and Gsr2]  to turn ON and OFF switching elements [e.g. Q2, Qsr2] of the second switching converter circuit; and generate, using one of the complementary first control signals [e.g. Gsr1] and one of the complementary second control signals [e.g. Gsr2], third control signals [e.g. Gsr1’ and Gsr2’] to turn ON and OFF switching elements [e.g. Qs1 and Qs2] of a first switched-capacitor circuit and a second switched-capacitor circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 6, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Figs. 1 – 2 in view of Zhang, Fig. 3.

Regarding claim 6, Zhang [e.g. Figs. 1 - 2] fails to disclose comprising: a third switched-capacitor circuit including a ninth switching element, a tenth switching element, and a third capacitor; and a third switching converter circuit including an eleventh switching element, a twelfth switching element, and a third inductor, wherein the tenth switching element is coupled with the eleventh switching element; wherein the second capacitor is connected between the second switched- capacitor circuit and the third switching converter circuit, wherein the third capacitor is connected between the third switched- capacitor circuit and the first switching converter circuit, the control circuit to: control operation of the third switching converter circuit using a third timing phase.
	Zhang [e.g. Fig. 3] teaches comprising: a third switched-capacitor circuit including a ninth switching element [e.g. Qm3], a tenth switching element [e.g. Qs3], and a third capacitor [e.g. Cf3]; and a third switching converter circuit including an eleventh switching element [e.g. Q3], a twelfth switching element [e.g. Qsr3], and a third inductor [e.g. Lo3], wherein the tenth switching element is coupled with the eleventh switching element [e.g. at node o3]; wherein the second capacitor [e.g. Cf4] is connected between the second switched-capacitor circuit [e.g. at node corresponding to o4] and the third switching converter circuit [e.g. at node SW3], wherein the third capacitor [e.g. Cf3] is connected between the third switched- capacitor circuit [e.g. at node o3] and the first switching converter circuit [e.g. at node SW2], the control circuit to: control operation of the third switching converter circuit using a third timing phase [e.g. paragraph 030 recites “The second control method is phase shift control; that is, phases of driving signals of the third transistors of the switching power stage circuit can be shifted by a predetermined angle (e.g., 360°/N). Of course, those skilled in the art will recognize that the above two control methods can be combined in some cases”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang, Fig. 1 by comprising: a third switched-capacitor circuit including a ninth switching element, a tenth switching element, and a third capacitor; and a third switching converter circuit including an eleventh switching element, a twelfth switching element, and a third inductor, wherein the tenth switching element is coupled with the eleventh switching element; wherein the second capacitor is connected between the second switched- capacitor circuit and the third switching converter circuit, wherein the third capacitor is connected between the third switched- capacitor circuit and the first switching converter circuit, the control circuit to: control operation of the third switching converter circuit using a third timing phase as taught by Zhang, Fig. 3 in order of being able to reduce input ripples, paragraph 034.

Regarding claim 9, Zhang [e.g. Figs. 1 - 2] fails to disclose the control circuit to: disable operation of at least the third switching converter circuit during a time period in which operation of the third switching converter circuit would otherwise be enabled.
Zhang [e.g. Fig. 3] teaches the control circuit to: disable operation of at least the third switching converter circuit during a time period in which operation of the third switching converter circuit would otherwise be enabled [e.g. paragraph 030 recites “The second control method is phase shift control; that is, phases of driving signals of the third transistors of the switching power stage circuit can be shifted by a predetermined angle (e.g., 360°/N)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang, Fig. 1 by the control circuit to: disable operation of at least the third switching converter circuit during a time period in which operation of the third switching converter circuit would otherwise be enabled as taught by Zhang, Fig. 3 in order of being able to reduce input ripples, paragraph 034.

Regarding claim 19, Zhang [e.g. Figs. 1 - 2] fails to disclose comprising: a third switched-capacitor circuit including a ninth switching element, a tenth switching element, and a third capacitor; and a third switching converter circuit including an eleventh switching element, a twelfth switching element, and a third inductor, wherein the tenth switching element is coupled with the eleventh switching element, the control circuit to: generate complementary fourth control signals to turn ON and OFF switching elements of the third switching converter circuit.
Zhang [e.g. Fig. 3] teaches comprising: a third switched-capacitor circuit including a ninth switching element [e.g. Qm3], a tenth switching element [e.g. Qs3], and a third capacitor [e.g. Cf3]; and a third switching converter circuit including an eleventh switching element [e.g. Q3], a twelfth switching element [e.g. Qsr3], and a third inductor [e.g. Lo3], wherein the tenth switching element is coupled with the eleventh switching element [e.g. at node o3], the control circuit to: generate complementary fourth control signals [e.g. G3, Gsr3] to turn ON and OFF switching elements of the third switching converter circuit [e.g. paragraph 030 recites “The second control method is phase shift control; that is, phases of driving signals of the third transistors of the switching power stage circuit can be shifted by a predetermined angle (e.g., 360°/N). Of course, those skilled in the art will recognize that the above two control methods can be combined in some cases”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang, Fig. 1 by comprising: a third switched-capacitor circuit including a ninth switching element, a tenth switching element, and a third capacitor; and a third switching converter circuit including an eleventh switching element, a twelfth switching element, and a third inductor, wherein the tenth switching element is coupled with the eleventh switching element, the control circuit to: generate complementary fourth control signals to turn ON and OFF switching elements of the third switching converter circuit as taught by Zhang, Fig. 3 in order of being able to reduce input ripples, paragraph 034.

Claim(s) 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Fig. 1 - 2 in view of Zhang, Fig. 3 and further in view of US Pub. No. 2021/0184586; (hereinafter Jin).

Regarding claim 7, Zhang fails to disclose wherein the first inductor and the second inductor share a magnetic core.
	Jin [e.g. Fig. 2A] teaches wherein the first inductor [e.g. T21] and the second inductor [e.g. T22] share a magnetic core [paragraph 065 recites “The magnetic element T-2 includes two first windings T21, T22 and two second windings T23, T24. These windings are wound around the same pillar of a magnetic core of the magnetic element to result in an electromagnetic coupling effect”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein the first inductor and the second inductor share a magnetic core as taught by Jin in order of being able to provide an adjustable gain of the power converter, so as to expand the applications of the power converter, paragraph 048.

Regarding claim 8, Zhang fails to disclose further comprising: a third inductor configured to share the magnetic core.
Jin [e.g. Fig. 2A] teaches further comprising: a third inductor [e.g. T23] configured to share the magnetic core [e.g. paragraph 065].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by further comprising: a third inductor configured to share the magnetic core as taught by Jin in order of being able to provide an adjustable gain of the power converter, so as to expand the applications of the power converter, paragraph 048.

Claim(s) 11 and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US Patent No. 10,615,697; (hereinafter Ferrari).

Regarding claim 11, Zhang fails to disclose comprising: a network circuit coupled between the first node and the second node.
Ferrari [e.g. Fig. 6] teaches comprising: a network circuit [e.g. 106,104,105] coupled between the first node [e.g. node below 112] and the second node [e.g. node below 612].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by comprising: a network circuit coupled between the first node and the second node as taught by Ferrari in order of being able to provide multiple output voltages.

	Regarding claim 21, Zhang fails to disclose wherein the network circuit includes an electrical short coupled between the first node and the second node. 
	Ferrari [e.g. Fig. 6] teaches wherein the network circuit includes an electrical short coupled between the first node and the second node [e.g. see short at each right and left side of node 106].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein the network circuit includes an electrical short coupled between the first node and the second node as taught by Ferrari in order of being able to provide multiple output voltages.


	Regarding claim 22, Zhang fails to disclose wherein the network circuit includes at least one element selected from the group consisting of: a resistive element, a capacitive element, and an inductive element.
	Ferrari [e.g. Fig. 6] teaches wherein the network circuit includes at least one element selected from the group consisting of: a resistive element, a capacitive element [e.g. 105], and an inductive element [e.g. 104].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein the network circuit includes at least one element selected from the group consisting of: a resistive element, a capacitive element, and an inductive element as taught by Ferrari in order of being able to provide multiple output voltages.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US Pub. No. 2006/0103364; (hereinafter Adragna).

Regarding claim 13, Zhang discloses multi-phase hybrid converter.
Zhang fails to disclose comprising: a pulse-width modulation control circuit including: a threshold generation circuit configured to generate a threshold signal based on a regulated output voltage of the multi-phase hybrid converter; a threshold adjustment circuit configured to generate an adjusted threshold signal by adjusting the threshold signal based on an input voltage of the multi-phase hybrid converter; a first comparator configured to compare a first inductor current of the multi-phase hybrid converter to the adjusted threshold signal; and a first latch circuit configured to generate at least one first switch control signal based on an output of the first comparator.
Adragna [e.g. Fig. 1] teaches comprising: a pulse-width modulation control circuit including: a threshold generation circuit [e.g. 3, R1, R2] configured to generate a threshold signal [e.g. Se] based on a regulated output voltage of the converter [e.g. output voltage divided by R1/R2]; a threshold adjustment circuit [e.g. 4] configured to generate an adjusted threshold signal [e.g. Imolt] by adjusting the threshold signal based on an input voltage [e.g. Vi based on input voltage] of the converter; a first comparator [e.g. 5, 6] configured to compare a first inductor current of the converter [e.g. at inverting input of 6] to the adjusted threshold signal [e.g. Imolt]; and a first latch circuit [e.g. 11] configured to generate at least one first switch control signal [e.g. at Q terminal] based on an output of the first comparator [e.g. output of 5].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by comprising: a pulse-width modulation control circuit including: a threshold generation circuit configured to generate a threshold signal based on a regulated output voltage of the multi-phase hybrid converter; a threshold adjustment circuit configured to generate an adjusted threshold signal by adjusting the threshold signal based on an input voltage of the multi-phase hybrid converter; a first comparator configured to compare a first inductor current of the multi-phase hybrid converter to the adjusted threshold signal; and a first latch circuit configured to generate at least one first switch control signal based on an output of the first comparator as taught by Adragba in order of being able to optimizing the DC-DC converter downstream.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Fig. 1 - 2 in view of Jin.

Regarding claim 20, Zhang fails to disclose wherein the first inductor and the second inductor share a magnetic core.
	Jin [e.g. Fig. 2A] teaches wherein the first inductor [e.g. T21] and the second inductor [e.g. T22] share a magnetic core [paragraph 065 recites “The magnetic element T-2 includes two first windings T21, T22 and two second windings T23, T24. These windings are wound around the same pillar of a magnetic core of the magnetic element to result in an electromagnetic coupling effect”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhang by wherein the first inductor and the second inductor share a magnetic core as taught by Jin in order of being able to provide an adjustable gain of the power converter, so as to expand the applications of the power converter, paragraph 048.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 5, 14, 16 – 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming double patenting if applied.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the control circuit including: a first logic circuit to generate a first one of the third control signals using a first one of the complementary first control signals and a second one of the complementary second control signals; and a second logic circuit to generate a second one of the third control signals using a second one of the complementary first control signals and a first one of the complementary second control signals”.
The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the pulse-width modulation control circuit further includes: a second comparator configured to compare a second inductor current of the multi-phase hybrid converter to the threshold signal; a second latch circuit configured to generate at least one second switch control signal based on an output of the second comparator; a third comparator configured to compare a third inductor current of the multi-phase hybrid converter to the threshold signal; and a third latch circuit configured to generate at least one third switch control signal based on an output of the third comparator”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising: generating complementary fourth control signals to turn ON and OFF switching elements of a third switching converter circuit, wherein a third timing phase includes the complementary third control signals; and generating, using one of the complementary second control signals and one of the complementary third control signals, fifth control signals to turn ON and OFF switching elements of a third switched-capacitor circuit”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/       Primary Examiner, Art Unit 2838